Title: To John Adams from Richard Rush, 9 February 1821
From: Rush, Richard
To: Adams, John


				
					Venerable Sir.
					London February 9. 1821.
				
				Since I read in the newspapers the address which you delivered in November to the convention of Massachusetts, as President of that body, the scene has been so often before my eyes, that I can no longer remain silent.As a political incident, its character is memorable. If I could forget the scene of general Washington surrendering up his sword at Annapolis, I should say that it was the finest in our history. In some respects, it goes beyond even that. It would have done for the best days of Rome. Livy has no passage to surpass it.Although you declined presiding over the deliberations of the convention, your consenting to be a member, and the part which you have acted, are assurances to your country, that, whilst your life is still spared, your health is also good. That this blessing may be extended to you for  years yet to come, none of your countrymen wish more ardently than I.We owe you, all of us, an immense debt; nor shall our gratitude be withheld. In the long life which it has pleased Heaven to grant you, you enjoy already, in the universal respect and affections of your fellow citizens, a foretaste of the judgment of posterity; a judgment that will become but the more fixed, the longer it reviews the train of your illustrious virtues and services. Please, dear and venerable Sir, to receive this tribute of remembrance from one whom you have heretofore honored with your kindness, and who requests to express to you anew in this form, and from this distance, the sentiments of his respectful and devoted friendship.
				
					Richard Rush.
				
				
			